No opinion. Christ, Brennan and Benjamin, JJ., concur; Hopkins, Acting P. J., and Gulotta, J., dissent and vote to reverse so much of the order as denied defendant’s motion for a change of venue and to grant such relief, with the following memorandum: The Special Term made no findings of fact with respect to the convenience of witnesses or the ends of justice. Until the separation of the parties, they had lived in Rochester, New York. It is our opinion, on balance, that the convenience of witnesses and the ends of justice will be served by changing the venue of the action to Monroe County.